         Case: 1:19-cv-03441 Document #: 11 Filed: 06/03/19 Page 1 of 6 PageID #:101


   FIL ED                      LS
     /2019
     6/3
             . BRUTO N IN THE UNITED STATES DISTRICT COURT
   THOMA.SDG
           ISTRIC T C OU RT THE NORTHERN DISTRICT OF ILLINOIS
                       FOR
CLERK, U.S
                                            EASTERN DIVISION

    HANI ALI,

         Plaintiff,                                           Case No. 1:19-cv-03441

    v.                                                        Honorable Elaine E. Bucklo

    MANDARICH LAW GROUP, LLP and                              Honorable Susan E. Cox
    VELOCITY INVESTMENTS, LLC,                                Magistrate Judge

         Defendant.

                                     FIRST AMENDED COMPLAINT

           NOW COMES Plaintiff, HANI ALI, through counsel, SULAIMAN LAW GROUP, LTD.,

   submitting his first amended complaint against Defendants, MANDARICH LAW GROUP, LLP

   and VELOCITY INVESTMENTS, LLC (collective                                  alleging as follows:

                                        NATURE OF THE ACTION

           1.         This action seeks damages for Defendants violations of the Fair Debt Collection

                                                    et seq.

                                       JURISDICTION AND VENUE

           2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

           3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                  PARTIES

           4.         HANI ALI                is a natural person, who at all times relevant resided in this

   judicial district.

           5.                                                      .S.C. § 1692a(3).




                                                       1
    Case: 1:19-cv-03441 Document #: 11 Filed: 06/03/19 Page 2 of 6 PageID #:101




       6.      MANDARICH LAW GROUP, LLP                   Mandarich Law       is a foreign limited

liability partnership with its principal place of business located at 420 North Wabash Avenue, Suite

400, Chicago, Illinois 60611.

       7.      Mandarich Law                               ined by 15 U.S.C. § 1692a(6).

       8.

liability company with its principal place of business located at 1800 Route 34 North, Building 4,

Suite 404A, Wall, New Jersey 07719.

       9.      Velocity Investment

                                  FACTUAL ALLEGATIONS

       10.     On February 16, 2016, Plaintiff applied for and obtained an unsecured installment

loan from WebBank.

       11.     Plaintiff defaulted on obligation to make payments on this loan          resulting in



       12.

1692a(5).

       13.

Investments.

       14.     As result of nonpayment, Velocity Investments referred

Mandarich Law for collection.

       15.     On August 17, 2018, Mandarich Law, on behalf of Velocity Investments,

commenced collection proceedings against Plaintiff in DuPage County, Illinois.

       16.     Attached to                                          providing:



                                                 2
Case: 1:19-cv-03441 Document #: 11 Filed: 06/03/19 Page 3 of 6 PageID #:101




         3.       The Exhibits attached to the Complaint and this Affidavit is a true
                  and accurate copy, which was kept in the ordinary course of


  17.    The Exhibits attached, however, are blank:

  Exhibit A

  PROMISSORY NOTE

  Borrower name: ____________________________________________________

  Borrower address: ___________________________________________________

  Co-Borrower name: _________________________________________________

  Co-Borrower address: ________________________________________________

  $ __________

  __________, 20_____


  borrower is an individual or a co-borrower) promise to pay to the order of WebBank

                                 __________ ($__________) Dollars with interest as
  set forth below. I intend to be legally bound by this Note. I have read, understood,
  and agreed to all of the terms of this Note.

  Interest Rate. This note bears interest during each calendar month from the date
  hereof until paid in full, at a fixed rate of __________ (%) per annum.

  Interest Calculation Method. Interest is calculated daily on the basis of a 360-day
  year with 12 months each of which is 30 days (or 30/360) long, regardless if a
  month has more or less than 30 days. This Note shall bear interest on any overdue
  installment of principal and, to the extent permitted by applicable loaw, on any
  overdue installment of interest, at the interest rate as calculated above.

  Payments. Principal and interest is to be paid during and throughout the period of
  _________ months in the following manner:

  Payments of principal and interest in the amount of __________ ($__________)
  Dollars are to be made by the Borrower to the Lender commencing __________,
  20_____, and on the same day of each successive month thereafter until
  __________, 20_____, when the full amount of unpaid principal, together with
                                           3
    Case: 1:19-cv-03441 Document #: 11 Filed: 06/03/19 Page 4 of 6 PageID #:101




       unpaid accrued interest is due and payable. If the monthly anniversary is on the
       29th, 30th, or 31st of the month, and the following month does not have a 29th, 30th,
       or 31st day, the monthly payment will be due on the last day of the month in which
       the payment was due.

       18.

attached hereto as Exhibit A.

       19.

Defendants were entitled to enforce Plaintiff s loan through collection proceedings.

       20.     Accordingly, Plaintiff retained counsel to defend himself in collection proceedings;

eventually resulting in settlement.

                                      CL AI M S FOR REL I EF

                                            Count I :
                      Defendant’ s violation(s) of 15 U.S.C. § 1692 et seq.

       21.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation of 15 U.S.C. § 1692e(10)

       22.     Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.
       23.     Defendants violated 15 U.S.C. § 1692e(10) by falsely stating that Exhibits attached

                                                                   bligation to pay the debt; when




                                                 4
     Case: 1:19-cv-03441 Document #: 11 Filed: 06/03/19 Page 5 of 6 PageID #:101




Defendants merely affixed blank forms        misrepresenting Velocity Investments standing to file

suit to collect this debt.

        24.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(10) pursuant to section

k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt collector

who fails to comply with any provision of [the Fair Debt Collection Practices Act] with respect to

any person is liable to such person in an amount equal to the sum of -

        (1)     any actual damage sustained by such person as a result of such failure;

        (2)

                (A)      in the case of any action by an individual, such additional damages
                         as the court may allow, but not exceeding $1,000.00; or

        (1)     in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.      find that Defendant violated 15 U.S.C. § 1692e(10);

        B.      award any actual damage sustained by Plaintiff as a result of Defendant

                pursuant to 15 U.S.C. § 1692k(a)(1);

        C.      award such additional damages, as the Court may allow, but not exceeding $1,000

                pursuant to 15 U.S.C. § 1692k(a)(2)(A);

        D.      award costs of this action including expenses together with reasonable attorneys

                fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

        E.      award such other relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL




                                                  5
     Case: 1:19-cv-03441 Document #: 11 Filed: 06/03/19 Page 6 of 6 PageID #:101




        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: May 31, 2019                                           Respectfully submitted,

                                                              HANI ALI

                                                              /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com




                                                  6
